Case 8:13-cr-00200-SDM-AEP Document 93 Filed 07/17/20 Page 1 of 5 PageID 369


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


   UNITED STATES OF AMERICA,

   v.                                                 CASE NO. 8:20-cv-1486-T-23AEP
                                                               8:13-cr-200-T-23AEP
   RONALD MARK NIXON, JR.
   ____________________________________/

                                            ORDER

          Nixon submitted correspondence in the criminal case (Doc. 91) that the

   district court (1) construed as both a motion under 28 U.S.C. § 2255 to vacate and

   a motion to appoint counsel and (2) directed the clerk to file the papers under a

   new civil case number as an action under Section 2255. (Docs. 1 and 2) Affording

   his papers a generous interpretation, Nixon challenges both his conviction for

   possession of a firearm in furtherance of a drug trafficking offense and his sentence

   of 188 months’ imprisonment, both of which are in accord with his plea agreement.

   Nixon is barred from pursing an unauthorized second or successive Section 2255

   motion to vacate.

          Rule 4, Rules Governing Section 2255 Cases, requires both a preliminary

   review of the motion to vacate and a summary dismissal “[i]f it plainly appears from

   the face of the motion, any attached exhibits, and the record of prior proceedings that

   the moving party is not entitled to relief . . . .” Accord Wright v. United States,
Case 8:13-cr-00200-SDM-AEP Document 93 Filed 07/17/20 Page 2 of 5 PageID 370


   624 F.2d 557, 558 (5th Cir. 1980) 1 (finding the summary dismissal of a Section 2255

   motion was proper “[b]ecause in this case the record, uncontradicted by [defendant],

   shows that he is not entitled to relief”); Hart v. United States, 565 F.2d 360, 361

   (5th Cir. 1978) (“Rule 4(b) [Rules Governing § 2255 Proceedings], allows the district

   court to summarily dismiss the motion and notify the movant if ‘it plainly appears

   from the face of the motion and any annexed exhibits and the prior proceedings in

   the case that the movant is not entitled to relief . . . .’”). See United States v. Deal,

   678 F.2d 1062, 1065 (11th Cir. 1982) (citing Wright and Hart).

            The district court denied Nixon’s earlier challenge to this same conviction,

   and the circuit court dismissed the appeal for lack of jurisdiction. (Docs. 7 and 21 in

   14-cv-1449) Nixon cannot pursue a second or successive motion without

   authorization from the Eleventh Circuit Court of Appeals. “Before a second or

   successive application permitted by this section is filed in the district court, the

   applicant shall move in the appropriate court of appeals for an order authorizing the

   district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Felker v.

   Turpin, 518 U.S. 651, 664 (1996); Dunn v. Singletary, 168 F.3d 440, 442 (11th Cir.

   1999).

            The pending motion to vacate is, therefore, a second or successive action that

   is subject to specific restrictions because a district court lacks jurisdiction to review a

   second or successive motion without the requisite authorization from the circuit


            1
             Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued
   before October 1, 1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
   1981) (en banc).


                                                     -2-
Case 8:13-cr-00200-SDM-AEP Document 93 Filed 07/17/20 Page 3 of 5 PageID 371


   court. Burton v. Stewart, 549 U.S.147, 157 (2007) (“Burton neither sought nor

   received authorization from the Court of Appeals before filing his 2002 petition, a

   ‘second or successive’ petition challenging his custody, and so the District Court was

   without jurisdiction to entertain it.”); Farris v. United States, 333 F.3d 1211, 1216

   (11th Cir.2003) (“The AEDPA provides that, to file a second or successive § 2255

   motion, the movant must first file an application with the appropriate court of

   appeals for an order authorizing the district court to consider it. See 28 U.S.C.

   § 2244(b)(3)(A). Without authorization, the district court lacks jurisdiction to

   consider a second or successive petition.”).

          Affording his correspondence a generous interpretation, Nixon asserts

   entitlement to proceed under Davis v. United States, 139 S. Ct. 2319 (2019), which

   holds that the residual clause in 18 U.S.C. § 924(c)(3)(B) is “unconstitutionally

   vague.” Davis applies retroactively. In re: Wissam T. Hammoud, 931 F.3d 1032, 1038,

   1039 (11th Cir. 2019) (“We conclude that Davis, like Johnson before it, announced a

   new substantive rule[, and] we conclude that, taken together, the Supreme Court’s

   holdings in Davis and Welch ‘necessarily dictate’ that Davis has been ‘made’

   retroactively applicable to criminal cases that became final before Davis was

   announced.”). Section 2255(h) permits the circuit court to authorize a second or

   successive motion under two circumstances, specifically:

                A second or successive motion must be certified as provided in
                section 2244 by a panel of the appropriate court of appeals to
                contain —

                       newly discovered evidence that, if proven and
                       viewed in light of the evidence as a whole, would


                                              -3-
Case 8:13-cr-00200-SDM-AEP Document 93 Filed 07/17/20 Page 4 of 5 PageID 372


                         be sufficient to establish by clear and convincing
                         evidence that no reasonable factfinder would
                         have found the movant guilty of the offense; or

                         a new rule of constitutional law, made retroactive
                         to cases on collateral review by the Supreme
                         court, that was previously unavailable.

   Nixon fails to represent that the circuit court has granted him the necessary

   authorization. Nixon must obtain authorization from the circuit court to file a

   second or successive motion to vacate before jurisdiction is proper in the district

   court.

            Generally, an applicant cannot appeal a district court’s denial of relief under

   Section 2255 unless either the district court or the circuit court issues a certificate of

   appealability (“COA”). However, as Williams v. Chatman, 510 F.3d 1290, 1295 (11th

   Cir. 2007), explains (in the context of an application for the writ of habeas corpus

   under Section 2254), a COA cannot issue in this action because the district court

   cannot entertain the motion to vacate to review the second or successive action:

                  Because he was attempting to relitigate previous claims that
                  challenge the validity of his conviction, Williams was required
                  to move this Court for an order authorizing the district court to
                  consider a successive habeas petition. See 28 U.S.C.
                  § 2244(b)(3)(A). Without such authorization, the district court
                  lacked subject matter jurisdiction to consider the successive
                  petition, and therefore could not issue a COA with respect to
                  any of these claims.

   See United States v. Robinson, 579 F. App’x 739, 741 n.1 (11th Cir. 2014) 2 (applying

   Williams in determining that the district court lacked jurisdiction because the motion




            “Unpublished opinions are not considered binding precedent, but they may be cited as
            2

   persuasive authority.” 11th Cir. Rule 36-2.


                                                  -4-
Case 8:13-cr-00200-SDM-AEP Document 93 Filed 07/17/20 Page 5 of 5 PageID 373


   to alter or amend a judgment under Rule 60(b), Federal Rules of Civil Procedure,

   was actually an impermissible second or successive motion under Section 2255 and,

   as a consequence, “a COA was not required to appeal the denial of the motion”).

         The construed motion to vacate under 28 U.S.C. § 2255 (Doc. 1) is

   DISMISSED as an unauthorized second or successive motion. The construed

   motion for the appointment of counsel (Doc. 2) is DENIED AS MOOT. The clerk

   must close this case.

         ORDERED in Tampa, Florida, on July 17, 2020.




                                           -5-
